                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
SK/JMH                                             610 Federal Plaza
F. #2013R00948                                     Central Islip, New York 11722



                                                   May 19, 2021

By Hand and ECF

The Honorable Joseph F. Bianco
Visiting United States Circuit Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Tommy Constantine
                     Criminal Docket No. 13-607 (JFB)

Dear Judge Bianco:

              The government respectfully submits this letter in response to the Court’s
order of May 11, 2021, concerning certain electronic devices seized from the above-
referenced defendant’s co-defendant Phillip A. Kenner (“Kenner”). See Minute Entry (May
12, 2021) (summarizing order as a result of status conference held on May 11, 2021 (“the
May 11 Conference’”).

                At the May 11 Conference, in short, the Court directed the government to
update the parties and the Court concerning the status of specific electronic devices seized
from Kenner, and any forensic copies or electronic images thereof. As the Court will recall,
Kenner’s efforts to have various electronic devices returned to him, including but not limited
to the devices at issue at the May 11 Conference, have been the subject of prior litigation in
this matter, including most recently in 2019. See generally ECF No. 670 (Kenner’s motion
dated June 17, 2019, seeking return of property); see also ECF No. 329 (Court’s opinion
denying Kenner’s motion to suppress evidence found on these same devices, summarizing
the circumstances of their seizure).

              In its opposition to Kenner’s motion for return of property dated July 23, 2019,
the government confirmed that it had seized inter alia, a MacBook Pro laptop bearing serial
number W8906K17LAX (“the MacBook”), and an Apple iPhone bearing serial number
327423VDVR0 (“the iPhone,” and, collectively with the MacBook, “the Devices”). The
Devices had been seized from Kenner’s residence on November 13, 2013. See ECF No. 678
at 2-3. The government observed in that letter that it wished to retain the Devices as
evidence pending a final disposition of this case. Id.; see also ECF No. 710 (government’s
letter dated Sept. 9, 2019, updating the Court on the same devices following a status
conference held Sept. 5, 2019). 1

             Following the May 11 Conference, the government asked the custodian of the
Devices—the Federal Bureau of Investigation (“the FBI”)—to confirm that both Devices
remained in FBI custody. The FBI has since visually confirmed that both Devices remain in
FBI custody.

               The government also asked the FBI to confirm that electronic files generated
from the Devices when they were originally searched remained intact. As to the MacBook,
the FBI has confirmed that a forensic image was generated on or about December 4, 2013.
That forensic image remains intact and in FBI custody. As to the iPhone, the FBI has
confirmed that an extraction report was generated on or about December 24, 2013. That
extraction report remains intact and in FBI custody.


                                                    Respectfully submitted,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                            By:        /s/ J. Matthew Haggans
                                                    Saritha Komatireddy
                                                    J. Matthew Haggans
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000


cc:    Clerk of Court (JFB) (By ECF)
       CJA Counsel of Record (By ECF)
       Appellate Counsel of Record (By Email)
       Phillip A. Kenner, pro se (By Mail)




       1
             It is the recollection of the undersigned that, as relevant to the Devices, the
Court denied Kenner’s motion (ECF No. 670) in a verbal order from the bench.

                                               2
